COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NOS. 02-11-00540-CR
                            NOS. 02-11-00541-CR


JEREMY GLENN POWELL                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      Appellant Jeremy Glenn Powell attempts to appeal following his guilty

pleas to aggravated robbery with a deadly weapon in trial court cause number

1114710D and unlawful possession of a firearm in trial court number 1114677D.

The trial court sentenced Appellant to eight years’ confinement in each case in




      1
      See Tex. R. App. P. 47.4.
accordance with Appellant’s plea bargain agreements with the State. Appellant

filed pro se notices of appeal in each case.

       Concerned that we did not have jurisdiction over these appeals, we sent a

letter to Appellant and his counsel requesting a response by December 19, 2011,

showing grounds for continuing the appeals. We have not received a response

to our letter.

       The trial court’s certifications of Appellant’s right of appeal in each case

respectively state that this “is a plea-bargain case, and the defendant has NO

right of appeal.” The Texas Rules of Appellate Procedure are clear that in a

plea-bargain case, an appellant may appeal only those matters that were raised

by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. Tex. R. App. P. 25.2(a)(2). Accordingly, we dismiss the

appeals for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 2, 2012




                                          2